EXHIBIT 10.2

EIGER BIOPHARMACEUTICALS, INC.

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of September
19, 2018, by and between Eiger BioPharmaceuticals, Inc., a Delaware corporation
(the “Company”), and RRD International, LLC, a Delaware limited liability
company (the “Purchaser”).

RECITALS

WHEREAS, in connection with the Product Development Agreement and Project
Agreement 1 (“Project Agreement 1”) by and between the Company and Purchaser
effective July 1, 2018 and any amendments thereto (collectively, the “RRD
Agreements”) and pursuant to terms set forth in this Agreement the Company
desires to sell to the Purchaser, and the Purchaser desires to purchase from the
Company, shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

 

Purchase and Sale of Shares

1.1Sale of Shares.  Subject to the RRD Agreements and the terms and conditions
hereof, the Company will issue and sell to the Purchaser, and the Purchaser will
purchase from the Company, at the Closing, 115,526 shares of Common Stock (the
“Shares”) in partial consideration of the Purchaser entering into the RRD
Agreements.

1.2Closing. The purchase and sale of the Shares shall take place remotely via
the exchange of documents concurrently with the signature hereof (such date is
hereinafter referred to as the “Closing”). As soon as commercially practicable
but in no event more than three (3) business days from the Closing, Company
shall instruct its transfer agent issue to Purchaser the Shares in book entry
per Section 2, below.

SECTION 2

 

Restrictions on Shares; Legend

2.1Vesting.  All of the Shares purchased herein (the “Unvested Shares”) shall be
subject to vesting. The Shares shall vest per the vesting schedule attached
hereto as Exhibit A (the “Vesting Provisions”) and once vested, shall be deemed
fully paid and non-assessable and shall not be subject to cancellation or
repurchase without the agreement of Purchaser.

2.2Adjustments to Unvested Shares.  If, from time to time, during the term of
this Agreement there is any change affecting the Company’s outstanding Common
Stock as a class

1

182369725 v8

--------------------------------------------------------------------------------

 

that is effected without the receipt of consideration by the Company (through
merger, consolidation, reorganization, reincorporation, stock dividend, dividend
in property other than cash, stock split, liquidating dividend, combination of
shares, change in corporation structure or other transaction not involving the
receipt of consideration by the Company), then any and all new, substituted or
additional securities or other property to which Purchaser is entitled by reason
of Purchaser’s ownership of Unvested Shares shall be immediately be included in
the meaning of “Unvested Shares” for all purposes of this Agreement with the
same force and effect as the Unvested Shares.  

2.3Cancellation of Unvested Shares. Upon the termination of the Project
Agreement 1, the Company shall have an irrevocable option for a period of 120
days after said default or termination, to cancel the number of Unvested Shares
that have not vested in accordance with the Vesting Provisions as of such
termination date. Purchaser agrees and acknowledges that in the event of
cancellation in accordance with this Section 2.3, Company will exercise its
cancellation option by instructing its transfer agent to cancel any Unvested
Shares in its books.

2.4Corporate Transaction.  If Project Agreement 1 is terminated within 6 months
of and in connection with (a) an Acquisition (as defined below); or (b) an Asset
Transfer (as defined below) ((a) and (b) being collectively referred to in the
Agreement as a “Corporate Transaction”), 100% of all Unvested Shares
then-outstanding shall immediately become vested. If Project Agreement 1 is not
terminated in connection with a Corporate Transaction, this Agreement shall be
assigned by the Company to any successor of the Company (or the successor’s
parent) in connection with such Corporate Transaction. To the extent this
Agreement remains in effect following such a Corporate Transaction, it shall
apply to the new capital stock or other property received in exchange for the
Unvested Shares in consummation of the Corporate Transaction, but only to the
extent the Unvested Shares are at the time covered by such right. For the
purposes of this Section 2.4: (i) “Acquisition” shall mean (A) any consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization; or (B) any transaction or series
of related transactions to which the Company is a party in which in excess of
50% of the Company’s voting power is transferred; and (ii) “Asset Transfer”
shall mean a sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company or which are the subject of
Project Agreement 1.

2.5Rights of Purchaser in Unvested Shares.  Subject to Sections 2.6, 2.7, 2.8
and 2.10 in this Agreement, Purchaser shall exercise all rights and privileges
of a stockholder of the Company with respect to the Unvested Shares held in book
entry by the Company’s transfer agent.  Purchaser shall be deemed to be the
holder for purposes of receiving any dividends that may be paid with respect to
such Unvested Shares and for the purpose of exercising any voting rights
relating to such Unvested Shares, even if some or all of such Unvested Shares
have not yet vested.

2.6Limitations on Transfer.  In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Unvested
Shares.  Further, Purchaser shall not assign, hypothecate, donate, encumber or
otherwise dispose of any interest in the Shares except in compliance with the

-2-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

provisions herein, in the Company’s Amended and Restated Bylaws (the “Bylaws”),
and applicable securities laws. During the period of time during which the
Purchaser holds the Common Stock, the value of the Common Stock may increase or
decrease, and any risk associated with such Common Stock and such fluctuation in
value shall be borne by the Purchaser.

2.7Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Unvested Shares of the Company that shall have been transferred in
violation of any of the provisions set forth in this Agreement or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.

2.8Legends.  Purchaser authorizes the Company and its agents to place on each
certificate for shares which Purchaser may acquire pursuant to this Agreement
any legends required under the Bylaws and/or federal and state securities laws.
Each certificate, if any, of Shares issued pursuant to this Agreement will be
imprinted with the following legends (or a legend or legends substantially
similar thereto):

(a)“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CANCELLATION SET
FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE CORPORATION.  ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES
SUBJECT TO SUCH CANCELLATION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT
OF THE COMPANY.”

(b)“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS AND ARE SUBJECT TO CERTAIN TRANSFER AND VESTING
RESTRICTIONS SET FORTH IN THE SECURITIES PURCHASE AGREEMENT, DATED EFFECTIVE AS
OF JULY 1, 2018.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT.”

-3-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

2.9Registration Requirements.

(a)If at any time when it is eligible to use Form S-3 registration statement or
similar after the termination or expiration of Project Agreement 1, the Company
receives a written request from the Purchaser, the Company shall, as soon as
reasonably practicable, and in any event within sixty (60) days after receipt of
such request from Purchaser, prepare and file a registration statement on a Form
S-3 or such other form as is available with the SEC under the Securities Act
(the “Registration Statement”) for the sale of the Shares from time to time
through the automated quotation system of the NASDAQ National Market System or
in privately negotiated transactions, and thereafter shall use commercially
reasonable efforts to secure the effectiveness of such Registration Statement
within sixty (60) days after such Registration Statement is filed.

(b)The Company shall use commercially reasonable efforts to prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the prospectus used in connection therewith as may be necessary to keep the
Registration Statement effective until all the Shares have been sold pursuant
thereto, or until the Purchaser is able to dispose of the Purchaser's entire
remaining ownership interest in the Shares in a single transaction pursuant to
Rule 144 promulgated under the Securities Act (“Rule 144”) without exceeding the
volume limitations under subsection (e) of Rule 144 or would be able to so
dispose of its remaining ownership interest but for the fact that the Purchaser
is an “affiliate” of the issuer as such term is defined in Rule 144. For
purposes of this Agreement, references to Rule 144 shall include the provisions
of any successor or similar rule adopted under the Securities Act.

(c)The Company shall furnish to the Purchaser with respect to the Shares
registered under the Registration Statement such number of copies of
prospectuses and preliminary prospectuses in conformity with the requirements of
the Securities Act and such other documents as the Purchaser may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Shares by the Purchaser.

(d)The Company shall file the documents required of the Company for blue sky
clearance in states specified in writing by the Purchaser, provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented.

(e)With a view to making available to the Purchaser the benefits of Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
that may at any time permit the Purchaser to sell the Shares to the public
without registration, the Company hereby covenants and agrees, so long as the
Purchaser owns any Shares, to: (i) make and keep public information available,
as those terms are understood and defined in Rule 144; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the Securities Act and Exchange Act; and (iii) furnish to the Purchaser (A) a
copy of the most recent annual or quarterly report of the Company and (B) such
other information as may be reasonably requested in order to avail the Purchaser
of any rule or regulation of the SEC that permits the selling of the Shares
without registration.

-4-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

(f)Notwithstanding the foregoing, the Company shall not be obligated to effect,
or action to effect, any Registration Statement pursuant to this Section 2.9
during the period that is sixty (60) days before the Company’s good faith
estimate of the date of filing of, and ending on a date that is one hundred
eighty (180) days after the effective date of, a Company-initiated registration,
provided that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective or
after the Company has effected one registration pursuant to Subsection 2.9(a) or
if the Company has effected one registration within the twelve (12) month period
immediately preceding the date of such request.  

(g)The Company shall bear all expenses in connection with the procedures in
paragraphs (a) through (f) of this Section 2.9 and the registration of the
Shares pursuant to the Registration Statement, except for all underwriting
discounts, selling commissions, fees and expenses, if any, of counsel or other
advisors to the Purchaser.  

(h)The right of the Purchaser to request registration pursuant to this Section
2.9 shall terminate upon the earlier of:

(i)the closing of a Corporate Transaction; and

(j)such time as Rule 144 or another similar exemption under the Securities Act
is available for the sale of all of the Shares by the Purchaser without
limitation during a three-month period without registration.

SECTION 3

 

Representations and Warranties of the Company

The Company hereby represents and warrants as of Closing (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), that, except as otherwise disclosed to the Purchaser or
as disclosed in the Company’s filings with the United States Securities and
Exchange Commission, including, but not limited to, the Company’s registration
statements, prospectuses, forms, reports and definitive proxy statements (the
“SEC” and such filings the “SEC Filings”):

3.1Organization and Good Standing and Qualifications. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted by it.  The
Company is duly qualified to do business as a foreign corporation in the State
of California and is in good standing under the laws of such state.

3.2The Company has filed with the SEC as exhibits to its Annual Report on Form
10-K complete and accurate copies of its Amended and Restated Certificate of
Incorporation (the “Certificate of Incorporation”) and Bylaws, each as amended
to date and presently in effect. The Company has at all times complied with all
provisions of its Certificate of Incorporation and

-5-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

Bylaws and is not in default under, or in violation of, any such provision.  The
Company is not, and has never been, a “shell company,” as described in
paragraphs (i)(1)(i) and (ii) of Rule 144 promulgated under the Securities Act
of 1933, as amended (the “Securities Act”).

3.3Authorization. The execution, delivery and performance by the Company of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action.  This
Agreement has been (or upon delivery will have been) duly executed and delivered
by the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms.  The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and the compliance with the provisions of this Agreement by
the Company will not (a) conflict with or violate any provision of the
Certificate of Incorporation or Bylaws, (b) conflict with, result in a breach
of, constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party the
right to accelerate, terminate, modify or cancel, or require any notice, consent
or waiver under, any contract, lease, sublease, license, sublicense, franchise,
permit, indenture, agreement or mortgage for borrowed money, instrument of
indebtedness, Security Interest (as defined below) or other arrangement to which
the Company is a party or by which the Company is bound or to which its assets
are subject, (c) result in the imposition of any Security Interest (as defined
below) upon any assets of the Company or (d) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of its properties or assets.  For purposes of this Agreement, “Security
Interest” means any mortgage, pledge, security interest, encumbrance, charge or
other lien (whether arising by contract or by operation of law).

3.4Valid Issuance of Shares. The Shares have been duly and validly authorized
and when issued and paid for in accordance with the terms of the Agreement, will
be duly and validly issued, fully paid and non-assessable free and clear of all
liens and restrictions other than restrictions imposed or created under this
Agreement, by applicable law, or by the Purchaser. Assuming the accuracy of the
representations and warranties of the Purchaser in this Agreement, will be
issued in compliance with all applicable federal and state securities laws.

3.5SEC Filings; Financial Statements.

(a)The Company has timely filed with or furnished to the SEC all SEC Filings
required to be filed by it under the Securities Act or the Exchange Act for the
two years preceding the date hereof. Each SEC Filing, as amended or
supplemented, if applicable, (i) as of its date, or, if amended, as of the date
of the last such amendment, complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as the case
may be, and the rules and regulations of the SEC thereunder, applicable to such
SEC Filing, and (ii) did not, at the time it was filed (or at the time it became
effective in the case of registration statements), or, if amended, as of the
date of the last such amendment, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

-6-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

(b)Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the SEC Filings, as amended, supplemented or
restated, if applicable, was prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments, (except as may be indicated in financial
statements and the notes thereto and, in the case of unaudited quarterly
financial statements, as permitted by the Form 10-Q under the Exchange Act)
applied on a consistent basis throughout the periods indicated (except as may be
indicated in such financial statements or the notes thereto), and each presented
fairly, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and the consolidated subsidiaries of
the Company as of the respective dates thereof and for the respective periods
indicated therein (subject, in the case of unaudited quarterly financial
statements, to normal year-end adjustments).

(c)The Company and its subsidiaries have implemented and maintain a system of
internal control over financial reporting (as required by Rule 13a-15(a) under
the Exchange Act) that is designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of consolidated financial
statements in accordance with GAAP for external purposes and includes policies
and procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain accountability of assets, and that receipts
and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company, and (iii) provide
reasonable assurance regarding the prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements, and such system of internal
control over financial reporting is reasonably effective.

(d)The Company has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(d) of the Exchange Act) that are designed to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time frames specified by the SEC’s rules and forms (and such
disclosure controls and procedures are reasonably effective), and has disclosed,
based on its most recent evaluation of its system of internal control over
financial reporting prior to the date of this Agreement, to the Company’s
independent registered accountant and the audit committee of the Board of
Directors (A) any significant deficiencies and material weaknesses to the
Company’s knowledge in the design or operation of its internal control over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) and (B)
to the Company’s knowledge any fraud that involves management or other employees
who have a significant role in the Company’s internal control over financial
reporting.

3.6Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any court,
arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (each of the foregoing is
hereafter referred to as a “Governmental Entity”) is required on the part

-7-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

of the Company in connection with the offer, issuance, sale and delivery of the
Shares, as contemplated by this Agreement, except such filings as shall have
been made prior to and shall be effective on and as of the Closing and such
filings required to be made after the Closing under applicable federal and state
securities laws.  

3.7Actions Pending. There is no action, suit or proceeding, or governmental
inquiry or investigation, pending, or, to the best of the Company’s knowledge,
any basis therefor or threat thereof, against the Company or any officer,
director of the Company, which questions the validity of this Agreement or the
right of the Company to enter into such agreement or to consummate the
transactions contemplated hereby.  Other than as disclosed in the SEC Filings,
there is no litigation pending, or, to the best of the Company’s knowledge, any
basis therefor or threat thereof, against the Company or any of its employees by
reason of the past employment relationships of any of the employees, the
proposed activities of the Company, or negotiations by the Company with possible
investors in the Company.  The Company is not subject to any outstanding
judgment, order or decree.

3.8Compliance with Law. The Company has, in all material respects, complied with
all laws, regulations and orders applicable to its present and proposed business
and has all material permits and licenses required thereby.  There is no term or
provision of any mortgage, indenture, contract, agreement or instrument to which
the Company is a party or by which it is bound, or, to the best of the Company’s
knowledge, of any provision of any state or federal judgment, decree, order,
statute, rule or regulation applicable to or binding upon the Company, which
materially adversely affects or, so far as the Company may now foresee, in the
future is reasonably likely to hhave a Company Material Adverse Effect.  To the
best of the Company’s knowledge, no employee of the Company is in violation of
any term of any contract or covenant (either with the Company or with another
entity) relating to employment, patents, assignment of inventions, proprietary
information disclosure, non-competition or non-solicitation.

3.9Exemption from Registration, Valid Issuance. Subject to, and in reliance on,
the representations, warranties and covenants made herein by the Purchaser, the
issuance and sale of the Shares in accordance with the terms and on the bases of
the representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(a)(2) of the Securities Act, Regulation D
promulgated pursuant to the Securities Act (“Regulation D”) and/or any other
applicable federal and state securities laws. The sale and issuance of the
Shares pursuant to, and the Company’s performance of its obligations under, this
Agreement will not (i) result in the creation or imposition of any liens,
charges, claims or other encumbrances upon the Shares or any of the assets of
the Company, or (ii)  entitle the holders of any outstanding shares of capital
stock of the Company to preemptive or other rights to subscribe to or acquire
the Shares or other securities of the Company.

3.10Investment Company.  The Company is not an investment company within the
meaning of the Investment Company Act of 1940, as amended.

-8-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

3.11Shell Company.  The Company is not, and has never been, an issuer identified
in Rule 144(i)(1) promulgated under the Securities Act

3.12Brokers.  No brokers, finders or financial advisory fees or commissions will
be payable by the Company or its subsidiary in respect of the transactions
contemplated by this Agreement.

3.13Property and Assets.  The Company has good title to, or a valid leasehold
interest in, all of its material properties and assets, including all properties
and assets reflected in the Financial Statements, except those disposed of since
the date thereof in the ordinary course of business, and none of such properties
or assets is subject to any Security Interest other than those the material
terms of which are described in the Financial Statements.

3.14Bad Actors Matters.  Neither the Company nor, to the Company’s knowledge,
any of its officers, directors or other affiliates covered under Rule 506(d)(1)
promulgated under the Securities Act (excluding for such purposes the Purchaser)
meet any of the disqualifying criteria described in Rule 506(d)(1)(i) through
(viii) promulgated under the Securities Act.

SECTION 4

 

Representations and Warranties of the Purchaser

The Purchaser hereby represents and warrants the following as of the date hereof
and as of the Closing:

4.1Experience.  The Purchaser has carefully reviewed the representations
concerning the Company contained in this Agreement and has sufficient knowledge
and experience in finance and business that it is capable of evaluating the
risks and merits of its investment in the Company and the Purchaser is able
financially to bear the risks thereof.

4.2Investment.  The Purchaser is acquiring the Shares for investment for the
Purchaser’s own account and not with the view to, or for resale in connection
with, any distribution thereof.  The Purchaser understands that the Shares are
being issued in a transaction that has not been and will not be registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.  The Purchaser
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Shares.

4.3Rule 144. The Purchaser acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  The Purchaser is aware of the
provisions of Rule 144 which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions.  In
connection therewith, the Purchaser acknowledges that the Company will make a
notation on its

-9-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

stock books regarding the restrictions on transfers set forth in Section 2 and
will transfer the Shares on the books of the Company only to the extent not
inconsistent therewith.

4.4Access to Information. The Purchaser has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities.  The Purchaser has had a full opportunity to ask questions of and
receive answers from the Company, or any person or persons acting on behalf of
the Company, concerning the terms and conditions of an investment in the
Shares.  In connection with the purchase of the Shares hereunder, the Purchaser
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any person, except for the statements, representations and
warranties contained in this Agreement.

4.5Authorization. The Purchaser has full power and authority to enter into and
to perform this Agreement in accordance with its terms.  The Purchaser
represents that it has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the Company.  This Agreement has
been duly executed and delivered by the Purchaser and constitutes a valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms.

4.6Purchaser Status.  The Purchaser acknowledges that it is either (i) an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A of the Securities Act and the Purchaser shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.

4.7No Inducement.  The Purchaser was not induced to participate in the offer and
sale of the Shares by the filing of any registration statement in connection
with any public offering of the Company’s securities, and the Purchaser’s
decision to purchase the Shares hereunder was not influenced by the information
contained in any such registration statement.

SECTION 5

 

Covenants and Other Rights

5.1Limitation on Purchases. The Purchaser agrees that the Purchaser and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any purchase or sale of any Common Stock
or derivative securities of the Common Stock or take any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company.

5.2Integration.  From and after the date of this Agreement, neither the Company,
nor any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would (i) require registration of

-10-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

the offer and sale by the Company to the Purchaser of any of the Shares under
the Securities Act, or (ii) cause this offering of the Shares by the Company to
the Purchaser to be integrated with other offerings of securities by the Company
in a manner that would require stockholder approval pursuant to the rules and
regulations of the Nasdaq on which any of the securities of the Company are
listed or designated, unless in the case of this clause (ii), stockholder
approval is obtained before the closing of such subsequent transaction in
accordance with the rules of the Nasdaq.

 

SECTION 6

 

Miscellaneous

6.1Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of Delaware (without reference to the conflicts of law provisions
thereof).

6.2Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the Closing.

6.3Successors, Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.  This
Agreement may not be assigned by either party without the prior written consent
of the other; except that either party may assign this Agreement to an affiliate
(as defined in Series E Preferred Stock Purchase Agreement) of such party or to
any third party that acquires all or substantially all of such party’s business,
whether by merger, sale of assets or otherwise.

6.4Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed

if to the Purchaser, at the following address:

 

J. Scott Tarrant

President

RRD International, LLC

7361 Calhoun Place, Suite 510

Rockville, MD  20855

Fax: (301) 762-6154

 

with a copy to:

Raymond V. Lee, Esq.

Vice President, Legal Affairs

 

-11-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

if to the Company, at the following address:

 

David Cory

Chief Executive Officer

Eiger BioPharmaceuticals, Inc.

2155 Park Boulevard

Palo Alto, CA  94306

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304

Attention: Glen Sato

Facsimile: (650) 849-7400

or at such other address as one party shall have furnished to the other party in
writing.  If notice is provided by facsimile, it shall be deemed to be given one
(1) business day after transmission (with receipt of appropriate
confirmation).  If notice is provided by U.S. mail, notice shall be deemed to be
given four (4) days after proper deposit in a U.S. mailbox, postage prepaid, and
properly addressed.  If notice is provided by a messenger service that
guarantees “next business day” delivery, it shall be deemed effective one (1)
business day after deposit with such messenger service.

6.5Expenses.  Except as expressly set forth herein in relation to Registration
Rights in Section 2.9, each of the Company and the Purchaser shall bear its own
expenses and legal fees incurred on its behalf with respect to this Agreement
and the transactions contemplated hereby.

6.6Confidentiality.

(a)Subject to the other provisions of this Section 6.6, the existence of this
Agreement and the terms and conditions of this Agreement (collectively, the
“Confidential Information”) will be maintained in confidence and otherwise
safeguarded by the parties to this Agreement. Subject to the other provisions of
this Section 6.6, each party shall hold as confidential such Confidential
Information in the same manner and with the same protection as such party
maintains its own confidential information.  Subject to the other provisions of
this Section 6.6, a party may only disclose Confidential Information to its
employees, representatives, agents, sublicensees, subcontractors, consultants
and advisers and its affiliates to the extent reasonably necessary for the
purposes of, and for those matters undertaken pursuant to, this Agreement;
provided that such persons are bound to maintain the confidentiality of the
Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement.

(b)The obligations under this Section 6.6 shall not apply to any information to
the extent the disclosing party can demonstrate by competent evidence that such
information is (at

-12-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

the time of disclosure) or becomes (after the time of disclosure) known to the
public or part of the public domain through no breach of this Agreement by such
party or its affiliates.

(c)In addition to disclosures allowed under Section 6.6(b), each party may
disclose Confidential Information solely to the extent such disclosure is
necessary in the following instances: (i) complying with applicable law, court
orders or governmental regulations, including rules of self-regulatory
organizations and SEC filing and disclosure requirements or (ii) to potential or
actual investors or acquirers as may be necessary in connection with their
evaluation of a potential or actual investment or acquisition; provided that
such persons shall be subject to obligations of confidentiality and non-use at
least as protective as those set forth in this Section 6.6.

(d)In the event a party is required to disclose Confidential Information by law,
applicable court order or governmental regulation or in connection with bona
fide legal process, such disclosure shall not be a breach of this Agreement;
provided that such party (i) informs the other party as soon as reasonably
practicable of the required disclosure; (ii) limits the disclosure to that which
is legally required to be disclosed; and (iii) at the other party’s request and
expense, assists in an attempt to object to or limit the required disclosure.

(e)Either party may disclose the existence and terms of this Agreement in
confidence to its attorneys and advisors, and to potential acquirers (and their
respective professional attorneys and advisors), in connection with a potential
merger, acquisition or reorganization and to existing and potential investors or
lenders of such party, as part of their due diligence investigations, or to
existing and potential licensees or sublicensees or to permitted assignees, in
each case under an agreement to keep the terms of confidentiality and non-use
substantially no less rigorous than the terms contained in this Agreement and to
use such information solely for the purpose permitted pursuant to this
Section 6.6(e).

6.7Finder’s Fees.  Each of the Company and the Purchaser shall indemnify and
hold the other harmless from any liability for any commission or compensation in
the nature of a finder’s fee, placement fee or underwriter’s discount (including
the costs, expenses and legal fees of defending against such liability) for
which the Company or the Purchaser, or any of its respective partners,
employees, or representatives, as the case may be, is responsible.

6.8Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

6.9Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement

-13-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

shall continue in full force and effect without said provision; provided that no
such severability shall be effective if it materially changes the economic
benefit of this Agreement to any party.

6.10Entire Agreement. This Agreement, including the exhibits and schedule
attached hereto, and the RRD Agreements constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof.  No party shall be liable or bound to any other party in any manner
with regard to the subjects hereof or thereof by any warranties, representations
or covenants except as specifically set forth herein or therein.

6.11Waiver.  The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.  None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.

6.12California Corporate Securities Law.  THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL.  PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE.

 

-14-

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

 

 

COMPANY:

EIGER BIOPHARMACEUTICALS, INC.

/s/ David Cory

By:  David Cory

President and Chief Executive Officer

 

 

 

 

 

 

 

SIGNATURE PAGE TO EIGER BIOPHARMACEUTICALS, INC.
COMMON STOCK PURCHASE AGREEMENT

 

 

 

 

 

182369725 v8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

 

 

 

 

PURCHASER:

RRD INTERNATIONAL, LLC

 

 

/s/ J. Scott Tarrant

By:  J. Scott Tarrant

President

 

 

 

SIGNATURE PAGE TO EIGER BIOPHARMACEUTICALS, INC.
COMMON STOCK PURCHASE AGREEMENT

 

 

 

 

 

182369725 v8

--------------------------------------------------------------------------------



 

 

 



Exhibit A

Vesting Schedule

 

 Date of Vesting Milestone

Number of Shares Vested

Project Agreement Execution

29,000

10/1/2018

9,288

1/1/2019

6,404

4/1/2019

5,884

7/1/2019

5,684

10/1/2019

6,141

1/1/2020

5,854

4/1/2020

5,536

7/1/2020

5,724

10/1/2020

5,864

1/1/2021

5,494

4/1/2021

5,527

7/1/2021

5,416

10/1/2021

6,457

1/1/2022

5,355

4/1/2022

1,898

 Total:

115,526

 

 

 

 

 

 

182369725 v8